DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 5-11, and 13-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brown (US 4,695,273).
With regard to claims 2, 6, 7, Brown teaches a delivery unit configured for use with a percutaneous access device comprising a body having at least one extracorporeal surface and at least one subcutaneous surface, the body defining at least two ports for connection to at least two intracranial catheters, each port (i) being accessible from the extracorporeal surface of the device and including a seal between a lumen of the port and the extracorporeal surface, and (ii) separately passing through the body such that each intracranial catheter is separately accessible from the extracorporeal surface of the device, the delivery unit comprising: at least two conduits for delivering a fluid agent, each conduit being provided with a male connection portion configured to be inserted into a respective one of the ports of the percutaneous access device such that the at least two conduits and the at least two ports are in fluid communication (Fig. 4 see the 4 conduits of connector 50 inserted into ports 16, the male connection portion is the inserted end portion, Col. 2 line 65-Col. 3 line 4, see further details of the connector in incorporated reference US 4,581,012 Figs. 3, 4, and 4A conduit members 47 are capable of being inserted into ports of such a percutaneous access device as functionally recited).
With regard to claim 5, see locking member 52 (Fig. 4, Col. 4 lines 13-15).
With regard to claim 8, the conduits are taken as needles.
With regard to claim 9, the conduits have a rounded outer surface and as such have a round end.
With regard to claim 10, Brown teaches a neurological apparatus, comprising: a delivery unit according to claim 1 (see the rejection above); and one or more pumps configured to pump fluid to the at least two conduits (see incorporated reference US 4,581,012 Col. 2 lines 13-23, a pump is used to pump fluid through the connectors).
With regard to claims 11, 14, and 15, Brown teaches a delivery unit for use with a percutaneous access device comprising at least two ports, the delivery unit comprising: at least two conduits for delivering a fluid agent, each conduit being provided with a male connection portion configured to be inserted into a respective one of the ports of the percutaneous access device such that the at least two conduits and the at least two ports are in fluid communication (Fig. 4 see the 4 conduits of connector 50 inserted into ports 16, the male connection portion is the inserted end portion, Col. 2 line 65-Col. 3 line 4, see further details of the connector in incorporated reference US 4,581,012 Figs. 3, 4, and 4A conduit members 47 are capable of being inserted into ports of such a percutaneous access device as functionally recited).
With regard to claim 13, see locking member 52 (Fig. 4, Col. 4 lines 13-15).
With regard to claim 16, the conduits are taken as needles.
With regard to claim 17, the conduits have a rounded outer surface and as such have a round end.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 4,695,273) as applied to claims 2 and 11 above, and further in view of Downey (US 3,452,366).
With regard to claims 3, 4, and 12, Brown teaches a device substantially as claimed and using a locking ring to secure the components (locking member 52, Fig. 4, Col. 4 lines 13-15).  Brown does not specifically disclose the members are arranged to fit together in only one way.  However, Downey teaches a locking ring which secures a deliver member to a percutaneous access device which includes offset recesses and guides such that the inserted members are able to be aligned in only one orientation to prevent damage (Figs. 2 and 3, locking member 69 of the delivery member includes guide lugs 72 which is received by recesses 45, 46, and 47, Col. 4 lines 24-30, Col. 5 lines 5-11 and 39-49).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a locking ring which aligns the members such that only one orientation is possible in Brown as in Downey as Downey teaches this is beneficial to prevent damage and would yield the same predictable result.  In doing so the threads of 52 of Brown would be substituted for the locking components as taught by Downey.  Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the recess with the delivery unit configured to engaged with a guide member of the access device since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Allowable Subject Matter
Claims 18-21 are allowed.  The prior art of record does not teach or otherwise render obvious in combination with all claim limitations a method of delivering a therapeutic agent to a central nervous system of a subject that has a percutaneous access device and at least two intracranial catheters implanted therein, the percutaneous access device comprising a body having at least one extracorporeal surface and at least one subcutaneous surface, the body defining at least two ports for connection to at least two intracranial catheters, each port (i) being accessible from the extracorporeal surface of the device and including a seal between a lumen of the port and the extracorporeal surface, and (ii) separately passing through the body such that each intracranial catheter is separately accessible from the extracorporeal surface of the device, the method comprising: a step of (i) attaching a delivery unit to the percutaneous access device.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783